UNITED STATES COURT OF APPEALS
                            FIFTH CIRCUIT

                         _________________

                            No. 97-20324
                          Summary Calendar
                         _________________


          UNITED STATES OF AMERICA,


                               Plaintiff-Appellee,

          versus


          RICKY LAYNE WAGGONER,


                               Defendant-Appellant.



          Appeal from the United States District Court
               for the Southern District of Texas
                         (H-CR-96-212-1)


                           April 21, 1998

Before WIENER, BARKSDALE, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Ricky Layne Waggoner appeals his conviction for embezzlement.
In challenging the sufficiency of the evidence, Waggoner argues

that there was insufficient evidence to corroborate his admissions

of guilt, offered through the testimony of three witnesses.      He

also argues that the district court erred in denying his motion for

mistrial after the jury deadlocked.



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     We have carefully reviewed the arguments and the appellate

record.   We conclude that the evidence was sufficient to prove

Waggoner’s guilt beyond a reasonable doubt.   See United States v.

Garth, 773 F.2d 1469, 1479 (5th Cir. 1985).   We also conclude that

the district court did not abuse its discretion in denying the

motion for mistrial.   See United States v. Garcia, 732 F.2d 1221,

1227-28 (5th Cir. 1984).

     AFFIRMED.




                                -2-